Sognier, Judge.
Appellant was convicted of homicide by motor vehicle. On appeal he contends the trial court erred by improperly allowing a state exhibit into evidence, and by denying appellant’s motion for a directed verdict of acquittal.
1. In regard to a directed verdict of acquittal, Code Ann. § 27-1802 (a) provides that where there is no conflict in the evidence, and the evidence introduced shall demand a verdict of acquittal or *583“not guilty,” the court may direct a verdict of acquittal. In the instant case the evidence disclosed that appellant was under the influence of alcohol; that he was driving the car which struck and. killed his wife; and that he was driving in an easterly direction in the westbound lane of a four-lane divided highway, i.e., he was traveling the wrong way on the divided highway. Appellant acknowledged all of these facts; thus, the evidence did not demand a verdict of not guilty. On the contrary, it was more than sufficient to sustain the finding of guilty. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). Hence, it was not error to deny the motion for a directed verdict of acquittal. Smith v. State, 146 Ga. App. 444, 446 (3) (246 SE2d 454) (1978).
Decided September 16, 1981.
Steven E. Fanning, for appellant.
Arthur jK Mallory III, District Attorney, Harger W. Hoyt, Assistant District Attorney, for appellee.
2. The trial court admitted a diagram of the scene of the crime into evidence. Appellant contends this was error, as no proper foundation was laid for admission of the diagram. A diagram of the scene of a crime is admissible in evidence, Ruff v. State, 150 Ga. App. 238, 239 (2) (257 SE2d 203) (1979), once it has been proved by witnesses to be correct. Bell v. State, 71 Ga. App. 430, 435 (6) (31 SE2d 109) (1944). See also, Jackson v. State, 225 Ga. 39, 47 (8) (165 SE2d 711) (1969). In the instant case, the investigator who investigated the case testified that he prepared the diagram from measurements he took at the scene, and that it accurately represented the scene it purported to depict. This is all that need be shown to make the diagram admissible. Bell, supra.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.